Citation Nr: 0815605	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-41 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multiple myeloma as 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
December 1963 and from February 1964 to November 1967.   

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2005 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee which denied the claim on appeal.

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO (Travel Board 
hearing).  A transcript of this hearing is associated with 
the Board.

In September 2007 and again in February 2008, the Board 
referred this case to the VA's Veterans Health Administration 
(VHA) for a medical opinion.  The specialist's opinion, dated 
January 18, 2008, has been associated with the claims folder 
and, as required by law and regulation, the Board provided 
the appellant and his representative copies of this opinion 
and afforded them time to respond with additional evidence or 
argument.  38 C.F.R. § 20.903(a) (2007).  The case is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was exposed to Agent Orange while serving in 
Vietnam.

2.  The medical evidence reflects that the veteran's 
postoperative plasmacytoma is a variant of multiple myeloma, 
and is likely related to his Agent Orange exposure.  






CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
postoperative plasmacytoma/multiple myeloma is due to 
herbicide exposure in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Service Connection

The veteran contends that he developed a cancer, diagnosed as 
plasmacytoma as a result of exposure to Agent Orange in 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as cancer, is manifest to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Service medical records are silent for any evidence 
suggestive of onset of a plasmacytoma or any other malignant 
pathology in service.  A June 1964 chest X-ray was negative.  
He underwent multiple examinations, including a January 1963 
entrance examination, December 1963 separation examination, a 
January 1964 entrance examination, a December 1966 transfer 
examination, a September 1967 aircrewman examination and a 
November 1967 separation examination, with none of these 
examinations revealing any evidence suggesting the precence 
of cancer.  Likewise, accompanying reports of medical history 
from January 1963, January 1964, December 1966, or September 
1967 revealed him to deny any tumor, cyst or cancer.  

The veteran's DD-214 for his second period of service from 
February 1964 to November 1967 reflects service in Vietnam, 
as he received the Vietnam Service Medal and Vietnam Campaign 
Medal with device.  Thus exposure to Agent Orange is 
conceded.  

The earliest evidence of cancer was shown in November 2004, 
when he was being treated for a stroke, and a chest X-ray was 
abnormal, revealing a left apical mass with destruction of 
the first rib.  He subsequently underwent a computed 
tomography (CT) scan of the chest the same month with 
findings that included left apical extra pulmonary/pleural 
based mass, considerations to include plasmacytoma versus 
neurogenic tumor arising from the intercostal nerve, and 
associated first rib destruction.  In December 2004, after 
undergoing biopsy of the left upper lobe mass, the veteran 
was diagnosed with plasmacytoma.  He underwent further 
testing and consults, including hematology oncology consult 
to rule out multiple myeloma, with bone marrow biopsy and 
full workup done in December 2004.  In January 2005, 
following review of the results, including the results of 
bone marrow biopsy, the impression was that the veteran had 
an isolated plasmacytoma without multiple myeloma.  He 
continued to be diagnosed with an isolated plasmacytoma of 
the lung in February 2005, with no evidence of systemic 
disease according to a record from that month that 
recommended radiation to the chest lesion.  The March 2005 
radiation oncology record likewise reviewed in detail the 
results from the previous testing from November through 
December 2004 and confirmed an impression of solitary 
plasmacytoma of the left rib.  He underwent external beam 
radiotherapy in March through April 2005, which provided 
minimal response.  In May 2005, the tumor was deemed to have 
not responded to the treatment as a plasmacytoma usually 
does.  The veteran underwent a second biopsy of the left 
chest wall in July 2005, which was diagnosed as plasmacytoma 
with amyloid deposition.  There continued to be no systemic 
evidence of multiple myeloma.  In January 2006, the veteran 
underwent a left thoractomy with excision of plasmacytoma.  
Findings from this surgery revealed no evidence of malignancy 
of the left third rib, and residual plasmacytoma of the left 
lung apex and left first rib.  A follow up in March 2006 from 
Social Work revealed the veteran to state that his treating 
doctors, Dr. C., from thoracic surgery and a Dr. K., from 
radiation oncology advised him that his plasmacytoma is the 
same as multiple myeloma and that he should apply for 
service-connection for this condition.  The social worker 
advised that the veteran should obtain a letter from these 
doctors verifying this.  A follow-up note in August 2006 
showed no evidence of recurrent disease on CT scan.  

In a July 2006 letter, Dr. C., opined that solitary 
plasmacytoma of the bone is a true variant of multiple 
myeloma, after discussing in detail the veteran's history 
surrounding his lung tumor diagnosed as plasmacytoma.  Dr. 
C., stated that there was no such thing as a solitary 
plasmacytoma but that all of these patients would eventually 
develop multiple myeloma.  Dr. C., expressed the opinion that 
the veteran's solitary plasmacytoma tumor should be 
compensable under the Agent Orange act as a variant of 
multiple myeloma.  

The veteran testified at a Travel Board hearing in March 
2007, wherein he and his representative alleged that the 
plasmacytoma he was diagnosed with is essentially a precursor 
to multiple myeloma and that it would eventually develop into 
multiple myeloma.  He also submitted a number of articles 
that supported this argument.  He testified about serving in 
Vietnam, where he believed he was exposed to Agent Orange.

A January 2008 VHA opinion responded to etiology questions 
posed by the Board regarding the veteran's residuals of post-
operative plasmacytoma as secondary to Agent Orange exposure.  
First the examiner discussed the assembled factual evidence 
of record in detail.  This included the findings from a 
November 2004 CT scan that showed a left 
apical/extrapulmonary/pleural based mass with associated left 
rib destruction.  A CT scan guided biopsy done in December 
2004 revealed plasmacytoma, a cancerous collection of plasma 
cells.  Tumor cells were positive for kappa light change, 
typical of a plasmacytoma or multiple myeloma.  Bone marrow 
biopsy done the same month showed no evidence of multiple 
myeloma as did serum studies.  Both were evidence that the 
tumor was localized, not widespread.  Accordingly, radiation 
therapy treatment was applied and was appropriate.  However, 
there was limited response of the tumor to radiation therapy.  
The external beam radiation was noted to have been completed 
in April 2005 with minimal response and he had resection of 
the chest wall plasmacytoma in January 2006 and the surgical 
margins were positive for tumor and again consistent with the 
diagnosis of plasmacytoma.  In general, plasmacytoma is 
considered part of a spectrum of presentations of neoplastic 
disorders known as plasma cell dycrasias often generically 
called "multiple myeloma."  A plasmacytoma is a relatively 
large tumor mass of neoplastic plasma cells generally 
involving or arising out of bone whereas typical multiple 
myeloma is a widespread collection of smaller tumors of 
similar neoplastic cancer cells within the bone.  

In this examiner's opinion, and that of current oncological 
literature, this patient's cancer falls within the spectrum 
referred to as multiple myeloma.  The examiner later 
reiterated in response to a subsequent question that while 
there may be semantic distinctions, given the fundamental 
biology, clinical management and clinical outcome, the 
veteran's plasmacytoma is essentially that of multiple 
myeloma.  

Having determined that the veteran's cancer is multiple 
myeloma, the examiner next addressed the question of whether 
there are any current residuals of the postoperative 
plasmacytoma.  The examiner responded that the veteran has 
documented residual in that the tumor margins were not free 
of tumor.  He will likely have recurrence at the site of 
resection and be subjected to more widespread dissemination 
of the process with time.  

The examiner opined that it is highly unlikely the veteran's 
current residuals of post-operative plasmacytoma began in 
service, or was directly incurred or aggravated by active 
military service and there was no evidence to this effect.  
However, the examiner did opine that it is more likely than 
not that the veteran's residual plasmacytoma is and should be 
considered associated with the documented exposures to Agent 
Orange while in the military service.  The examiner discussed 
the findings from the latest National Academy of Sciences 
Institute of Medicine in its Veterans and Agent Orange Update 
2004 which suggested an association between Agent Orange 
Exposure and multiple myeloma in making this conclusion.

Based on a review of the evidence, the Board finds that the 
evidence supports a grant of service-connection for the 
veteran's plasmatocytoma residuals as the medical evidence in 
the form of the January 2008 VHA opinion has confirmed that 
this specific type of cancer in fact falls within the 
spectrum referred to as multiple myeloma.  The opinion 
further stated that it is more likely than not that the 
veteran's residual plasmacytoma is and should be considered 
associated with the documented exposures to Agent Orange 
while in the military service.  There is no medical evidence 
to clearly contradict this conclusion, and in fact this 
conclusion is supported by the opinion from Dr. C., of July 
2006, who also expressed the belief that the veteran's 
plasmacytoma was a variant of multiple myeloma and should be 
compensable under the Agent Orange program.  The Board 
further notes that multiple myeloma is a disease that is 
presumptive to Agent Orange under 38 C.F.R. § 3.309.  Thus, 
service-connection is warranted for the veteran's 
plasmatocytoma residuals as a form of multiple myeloma.  


ORDER

Service connection for multiple myeloma as a result of 
exposure to Agent Orange is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


